   Case 9:17-cv-01042-DNH-TWD Document 111 Filed 11/23/20 Page 1 of 15




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JEREMY ZIELINSKI,

                                    Plaintiff,                   9:17-CV-1042
                                                                 (DNH/TWD)
              v.

ANTHONY ANNUCCI, DOCCS
Acting Commissioner, MICHAEL
KIRKPATRICK, Superintendent;
Clinton Correctional Facility, JOHN
DOES 1-9, TRAVIS J. BAKER, M.
FRENCH, LAMOY, C. REED, and
S. CASTINE,

                                    Defendants.


APPEARANCES:                                       OF COUNSEL:

JEREMY ZIELINSKI
16-A-3601
Plaintiff, pro se
Auburn Correctional Facility
P.O. Box 618
Auburn, NY 13021

HON. LETITIA JAMES                                 WILLIAM A. SCOTT, ESQ.
New York State Attorney General                    Ass't Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge

                                     DECISION and ORDER

I. INTRODUCTION

       Pro se plaintiff Jeremy Zielinski ("Zielinski" or "plaintiff") commenced this civil rights

action by filing a civil rights complaint pursuant to 42 U.S.C. § 1983 ("Section 1983"),
   Case 9:17-cv-01042-DNH-TWD Document 111 Filed 11/23/20 Page 2 of 15




together with an application to proceed in forma pauperis ("IFP"). Dkt. No. 1 ("Compl."); Dkt.

No. 7 ("IFP Application"). Plaintiff also filed a motion for a preliminary injunction and

temporary restraining order. Dkt. No. 4 ("First Motion for Injunctive Relief").

       The complaint alleged that Commissioner of the New York Department of Corrections

and Community Supervision ("DOCCS") Anthony Annucci, Superintendent of Clinton

Correctional Facility Michael Kirkpatrick, and John Doe Nos. 1-9 violated plaintiff's

constitutional rights under the Eighth and Fourteenth Amendments by wrongfully denying him

meals on multiple occasions because his name was left off of "chow lists." See generally,

Compl. The complaint further alleged that this action was brought on behalf of plaintiff and

"a class of similarly situated persons . . . consisting of all inmates at Clinton." Id. at ¶ 4.

       By Decision and Order entered on November 29, 2017, the Court (1) deemed the

action to be brought by plaintiff in his individual capacity only; (2) found that plaintiff's Eighth

Amendment claims survived initial review pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28

U.S.C. § 1915A; (3) dismissed plaintiff's Fourteenth Amendment claims without prejudice;

(4) denied the First Motion for Injunctive Relief; and (5) directed the New York State Attorney

General's Office to produce information, to the extent possible, regarding the names of the

unidentified John Doe corrections officers. See generally, Dkt. No. 10 ("November 2017

Order").

       Thereafter, defendants Annucci and Kirkpatrick were served, and counsel for the

defendants filed a status report indicating that DOCCS was unable to determine the names

of the John Doe defendants responsible for preparing the relevant chow lists. Dkt. No. 14

("Acknowledgment of Service"); Dkt. No. 16 ("Status Report").

       Before defendants Annucci and Kirkpatrick responded to the complaint, plaintiff filed

                                                  2
   Case 9:17-cv-01042-DNH-TWD Document 111 Filed 11/23/20 Page 3 of 15




another application for a temporary restraining order and preliminary injunction wherein he

sought an Order that defendants "stop denying me food." Dkt. No. 17 ("Second Motion for

Injunctive Relief"). Defendants opposed the motion, and plaintiff filed a reply in further

support of his motion. Dkt. No. 19 ("Opposition to Second Motion for Injunctive Relief"); Dkt.

No. 20 ("Reply in Further Support of Second Motion for Injunctive Relief"). After the Second

Motion for Injunctive Relief was fully briefed, defendants filed an answer to the complaint,

and a mandatory pretrial discovery and scheduling order was issued. Dkt. No. 21 ("Answer");

Dkt. No. 22 ("Scheduling Order").

       By Order entered on March 19, 2018, the Court ref erred Zielinski's request for

injunctive relief to the Honorable Therese Wiley Dancks for the purpose of scheduling and

overseeing limited discovery concerning the motion, and to appoint pro bono counsel f or

plaintiff to assist in discovery, and any evidentiary hearing that may be necessary on the

motion. See Dkt. No. 24.

       On May 4, 2018, Judge Dancks directed defendants to produce to the Court, for an in

camera review, certain documents pertaining to the meal deprivation claim while the Court

made efforts to locate pro bono counsel for plaintiff. Dkt. No. 26 ("May 2018 Order").

Following the May 2018 Order, defendants served Rule 26 disclosures and plaintiff filed a

third motion for injunctive relief wherein he sought an Order preventing defendant Annucci

from confining him in involuntary protective custody ("IPC") or otherwise transferring him from

general population at Clinton Correctional Facility or transferring him out of that facility. See

Dkt. No. 27 ("Status Report Regarding Disclosures"); Dkt. No. 28 ("Third Motion for Injunctive

Relief"). Plaintiff then filed a motion to amend his complaint, and shortly thereafter filed a

motion seeking leave to file a second supplemental complaint. Dkt. No. 29 ("Motion to

                                                3
   Case 9:17-cv-01042-DNH-TWD Document 111 Filed 11/23/20 Page 4 of 15




Amend"); Dkt. No. 33 ("Motion to Supplement").

       By Order entered on June 7, 2018, attorney Jordan R. Pavlus, Esq., of the Byrne

Costello Law Firm was appointed as pro bono counsel for the purpose of assisting with

discovery on the Second Motion for Injunctive Relief. Dkt. No. 34. Roughly one week later,

counsel filed a response in opposition to the Motion to Am end and a status report regarding

the Court's directive to submit documents for an in camera review, together with the

requested documents. Dkt. No. 39 ("Opposition to Motion to Amend"); Dkt. No. 40 ("Status

Report Regarding In Camera Production"). Thereafter, plaintiff filed a letter motion

requesting an order directing his immediate return to Clinton Correctional Facility, along with

a notice of change of address. Dkt. No. 43 ("Letter Motion Regarding Transfer"); Dkt. No. 44

("Notice of Change of Address").

       Following limited discovery on the issue of meal denials relevant to the Second Motion

for Injunctive Relief, plaintiff filed a further reply in support of his motions for injunctive relief.

See Dkt. No. 66.

       On March 19, 2019, Judge Dancks issued a Report-Recommendation and Order

regarding plaintiff's motions for injunctive relief (Dkt. Nos. 17, 28, 43) and motions to file a

first amended complaint and a second supplemental complaint (Dkt. Nos. 29, 33). See Dkt.

No. 67 ("March 2019 Order"). With respect to plaintiff's motions for injunctive relief, Judge

Dancks recommended that (1) plaintiff's Second Motion for Injunctive Relief be denied

without prejudice, (2) plaintiff's Third Motion for Injunctive Relief be denied as moot, and (3)

plaintiff's motion seeking to be returned to Clinton Correctional Facility be denied. Id. at 6-11,

31-32. With respect to plaintiff's pleadings motions, Judge Dancks granted the Motion to

Amend insofar as the proposed amended complaint asserted an Eighth Amendment claim

                                                   4
   Case 9:17-cv-01042-DNH-TWD Document 111 Filed 11/23/20 Page 5 of 15




for denial of meals against defendants Baker, French, Castine, and Reed, and a First

Amendment retaliation claim against defendant Lamoy, denied the Motion to Amend insofar

as the proposed amended complaint asserted any other claims for relief, and denied the

Motion to Supplement. Id. at 15-33. Judge Dancks also directed the Clerk to terminate pro

bono counsel. Id. at 33.

       By Decision and Order entered on July 3, 2019, this Court accepted and adopted the

March 2019 Order in its entirety. Dkt. No. 74.

       Thereafter, the proposed amended complaint was docketed as the operative pleading,

defendants Lamoy, Reed, Baker, Castine, and French were served, answers were filed on

behalf of all defendants, and the discovery and dispositive motion deadlines were reset. Dkt.

No. 76 ("Am. Compl."); Dkt. No. 78 ("Answer By Annucci and Kirkpatrick to Am. Compl.");

Dkt. No. 81 ("Answer By Lamoy, Reed, Baker, Castine, and French to Am. Compl."); Dkt. No.

82 ("Order Resetting Deadlines").

       Following the close of discovery, defendants moved for summary judgment. Dkt. No.

92 ("Motion for Summary Judgment"). In August, 2020, plaintiff filed a cross-motion seeking

the following relief: (1) an Order unsealing the documents filed by defendants in camera; (2)

an Order vacating the July 2019 Order in part; (3) an Order imposing sanctions on

defendants for spoliation of certain discovery; and (4) an Order re-opening discovery for

plaintiff to obtain copies of disciplinary records of defendants, and information necessary to

oppose the Motion for Summary Judgment. Dkt. No. 105 ("Cross-Motion"). Shortly

thereafter, plaintiff, who is now incarcerated at Auburn Correctional Facility, see Dkt. No. 73,

filed a motion for a temporary restraining order and preliminary injunction barring defendant

Annucci from "permitting any use of 'chow lists' at any DOCCS facility[.]" Dkt. No. 106

                                                 5
   Case 9:17-cv-01042-DNH-TWD Document 111 Filed 11/23/20 Page 6 of 15




("Fourth Motion for Injunctive Relief") at 2. Included in the Fourth Motion for Injunctive Relief

was a request for the Court to (1) appoint counsel "for the purpose of preparing an amended

complaint[,] . . . filing a motion to certify a class [comprised] of all persons in DOCCS

custody[,]" and filing a motion for "statewide injunctive relief eliminating all use of 'chow

lists[,]'" and (2) reopen discovery to conduct a further inquiry regarding the maintenance of

"chow lists." Id. at 4.

       On September 4, 2020, defendants filed an opposition to plaintiff's Cross-Motion, and

on September 18, 2020, defendants filed an opposition to the Fourth Motion for Injunctive

Relief. Dkt. No. 107 ("Opposition to Cross-Motion"); Dkt. No. 110 ("Opposition to Fourth

Motion for Injunctive Relief").

       For the sake of efficiency, the Court will consider plaintiff's Fourth Motion for Injunctive

Relief herein. The Motion for Summary Judgment and Cross-Motion will be decided

separately, and in due course.

II. FOURTH MOTION FOR INJUNCTIVE RELIEF

       Plaintiff seeks an injunction barring defendant Annucci from "permitting any use of

'chow lists' at any DOCCS facility[.]" See Fourth Motion for Injunctive Relief at 2. Plaintiff

states that he is requesting such relief because he is "again being denied meals for no

legitimate reason[,]" despite this litigation and defendant Annucci's knowledge that "chow

lists" are used to deny inmates meals. Id. at 2.

       According to plaintiff, on August 29, 2020, he was denied a meal because he was left

off the "chow list[,]" despite advising "the CO doing the dinner 'chow list' that [he] wanted

chow[.]" Id. at 3. Plaintiff further states that other inmates housed in the same company with

him continue to be left off the "chow list" because staff "do not make announcements that

                                                 6
   Case 9:17-cv-01042-DNH-TWD Document 111 Filed 11/23/20 Page 7 of 15




people can hear[.]" Id.1

        Preliminary injunctive relief "'is an extraordinary and drastic remedy, one that should

not be granted unless the movant, by a clear showing, carries the burden of persuasion.'"

Moore v. Consol. Edison Co. of New York, Inc., 409 F.3d 506, 510 (2d Cir. 2005) (quoting

Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)). "In general, district courts may grant a

preliminary injunction where a plaintiff demonstrates 'irreparable harm' and meets one of two

related standards: 'either (a) a likelihood of success on the merits, or (b) sufficiently serious

questions going to the merits of its claims to make them fair ground for litigation, plus a

balance of the hardships tipping decidedly in favor of the moving party.'" Otoe-Missouria

Tribe of Indians v. New York State Dep't of Fin. Servs., 769 F.3d 105, 110 (2d Cir. 2014)

(quoting Lynch v. City of N.Y., 589 F.3d 94, 98 (2d Cir. 2009) (internal quotation marks

omitted)).

        However, when the moving party seeks a "mandatory preliminary injunction that alters

the status quo by commanding a positive act," the burden is "even higher." Cacchillo v.

Insmed, Inc., 638 F.3d 401, 406 (2d Cir. 2011) (citing Citigroup Global Mkts., Inc. v. VCG

Special Opportunities Master Fund Ltd., 598 F.3d 30, 35 n.4 (2d Cir. 2010) (internal

quotation marks omitted)). Thus, a mandatory preliminary injunction "should issue only upon

a clear showing that the moving party is entitled to the relief requested, or where extreme or

very serious damage will result from a denial of preliminary relief." Citigroup Global Mkts.,



        1
          On September 15, 2020, the Court received from plaintiff a letter request for reconsideration of a Text
Notice setting a deadline for defendants to respond to the Fourth Motion for Injunctive Relief. Dkt. No. 108
("Supplement to the Fourth Motion for Injunctive Relief"). In that submission, plaintiff stated, among other things,
that he was denied a breakfast meal on September 11, 2020, because "the CO working [his] company . . . crept
by without stopping and then refused to open [his] cell, claiming [he] 'didn't put down' on the 'chow list[,]'" and two
other corrections officials refused to remedy the situation despite plaintiff's verbal request. Id. at 1.

                                                          7
   Case 9:17-cv-01042-DNH-TWD Document 111 Filed 11/23/20 Page 8 of 15




598 F.3d at 35 n.4 (internal quotation marks omitted).2 "In the prison context, a request for

injunctive relief must always be viewed with a great caution so as not to immerse the federal

judiciary in the management of state prisons." Fisher v. Goord, 981 F. Supp. 140, 167-68

(W.D.N.Y. 1997) (citing Farmer v. Brennan, 511 U.S. 825, 846-47 (1994)).

        Plaintiff's Fourth Motion for Injunctive Relief seemingly differs from his First Motion for

Injunctive Relief and Second Motion for Injunctive Relief only insofar as plaintiff is now

housed at a different correctional facility. As plaintiff acknowledged in his First Motion for

Injunctive Relief, the relief he seeks, i.e., restraining officials from DOCCS from using "chow

lists[,]" "does no more than make the defendants comply with their own health policies." See

First Motion for Injunctive Relief at 3.

        As this Court noted in the November 2017 Order, injunctions directing a party to

refrain from misconduct or other wrongdoing – so-called "obey the law" injunctions – are

generally disfavored by courts because they are vague, not readily enforceable, and would

not subject defendants to any requirement not already imposed by law. See Rowe v. New

York State Div. of the Budget, No. 1:11-CV-1150 (LEK/DRH), 2012 W L 4092856, at *7

(N.D.N.Y. Sept. 17, 2012) (citing N.L.R.B. v. Express Pub. Co., 312 U.S. 426, 435-36

(1941)).

        Furthermore, plaintiff's argument in support of his Fourth Motion for Injunctive Relief is

that certain non-party officials at Auburn Correctional Facility have acted with "a deliberately

indifferent approach to 'chow lists[.]'" See Fourth Motion for Injunctive Relief at 3. In other


        2
           Under the Prison Litigation Reform Act, preliminary injunctive relief in any civil action with respect to
prison conditions must be narrowly drawn, extend no further than necessary to correct the harm, and be the least
intrusive means necessary to correct that harm. See 18 U.S.C. § 3626(a)(2). In considering an application for
prospective relief, the court is required to give substantial weight to any adverse impact such relief may have on
public safety or on the operation of the criminal justice system. See 18 U.S.C. § 3626(a)(1)(A).

                                                         8
   Case 9:17-cv-01042-DNH-TWD Document 111 Filed 11/23/20 Page 9 of 15




words, plaintiff does not contend that the use of "chow lists" has prevented him from

receiving meals. Rather, he contends that the way certain officials at Auburn Correctional

Facility create or manage "chow lists" has resulted in him missing two meals over a two and

a half week period.3

        Under such circumstances, plaintiff has failed to establish that an injunction requiring

defendant Annucci to eliminate the use of "chow lists" at all state correctional facilities is the

least intrusive means necessary to correct the alleged harm. See 18 U.S.C. § 3626(a)(2).

        Moreover, an injunction against non-party officials from Auburn Correctional Facility

would not be appropriate. See Candelaria v. Baker, No. 00-CV-0912, 2006 WL 618576, at

*3 (W.D.N.Y. Mar. 10, 2006) ("To prevail on a motion for preliminary injunctive relief, the

moving party must establish a relationship between the injury claimed in the motion and the

conduct giving rise to the complaint." (internal quotation marks and citations omitted)); Lewis

v. Johnston, No. 9:08-CV-0482 (TJM/ATB), 2010 WL 1268024, at *3 (N.D.N.Y. Apr. 1, 2010)

(denying motion for injunctive relief based upon actions taken by staff at Great Meadow

Correctional Facility in 2010, where the complaint alleged wrongdoing that occurred at

Franklin and Upstate Correctional Facilities in 2006 and 2007); In re Rationis Enterprises,

Inc. of Panama, 261 F.3d 264, 270 (2d Cir. 2001) ("A court may not grant a final, or even an

interlocutory, injunction over a party over whom it does not have personal jurisdiction.");

Dizak v. Hawks, No. 9:15-CV-1171 (LEK/TWD), 2016 WL 4702438, at *2-3 (N.D.N.Y. Sept.


           3
             Insofar as plaintiff contends that unidentified officials at Auburn Correctional Facility have also wrongly
used "chow lists" on unidentified occasions to deny meals to other unidentified inmates, the Court has already
made clear that (1) plaintiff, as a pro se litigant, cannot maintain a class action because non-attorneys may not
represent anyone other than themselves, and (2) "this action shall be considered only as an action brought by
plaintiff in his individual capacity" until the requirements of Rule 23 of the Federal Rules of Civil Procedure "have
been satisfied." See November 2017 Order at 7, 13. Thus, plaintiff's statements regarding missed meals by
other inmates are immaterial.

                                                           9
  Case 9:17-cv-01042-DNH-TWD Document 111 Filed 11/23/20 Page 10 of 15




8, 2016) ("The Court has no power to enforce an injunction against individuals who are not

parties to the lawsuit. . . . To the extent that Plaintiff seeks injunctive relief against persons

who are not parties to this action, the Court lacks personal jurisdiction to enjoin their

actions.").4

        Lastly, and setting aside the aforementioned deficiencies with plaintiff's motion,

plaintiff has failed to make a clear showing that he is entitled to the relief requested, or that

he will suffer extreme or very serious damage if his request is denied. See Citigroup Global

Mkts., 598 F.3d at 35 n.4. Indeed, between the Fourth Motion for Injunctive Relief and the

Supplement to the Fourth Motion for Injunctive Relief, plaintiff identifies only two missed

meals, over a span of two and a half weeks, since his transfer to Auburn Correctional Facility

in June, 2019.

        The denial of two meals over a span of two and a half weeks, without any

accompanying evidence that these missed meals created an immediate danger to plaintiff's

health or well-being, does not present an objectively serious deprivation of a basic human

need. See Evans v. Albany County Corr. Facility, No. 9:05-CV-1400 (GTS), 2009 WL

1401645 at *9 (N.D.N.Y. May 14, 2009) ("To establish a valid claim that the denial of food . . .

constitutes an Eighth Amendment violation, one must establish that there was a 'sufficiently

serious condition' that resulted from the food not being received."); Lewis v. Zon, 920 F.

Supp. 2d 379, 387-88 (W .D.N.Y. 2013) (dismissing Eighth Amendment claim based on

allegations that plaintiff was refused food on "July 7, 2004, July 27, 2004 and for part of the


        4
          Plaintiff has also not established that he exhausted his administrative remedies with respect to the
alleged deprivations that he suffered at Auburn Correctional Facility. See McClenton v. Menifee, No.
05-CV-2844, 2006 WL 2474872, at *17 (S.D.N.Y. Aug. 22, 2006) (denying motion for preliminary injunction
where the underlying claim "[was] not included in the complaint and there [was] no showing that the plaintiff [had]
exhausted his administrative remedies with respect to [that] claim").

                                                        10
  Case 9:17-cv-01042-DNH-TWD Document 111 Filed 11/23/20 Page 11 of 15




day on September 24, 2004[,]" concluding that these alleged deprivations, unaccompanied

by any allegations that plaintiff "experienced any pain, discomfort, or medical problems . . .

simply do not suggest that plaintiff suffered an urgent condition risking degeneration or

extreme pain"); Konovalchuk v. Cerminaro, No. 9:11-CV-01344 (MAD), 2014 W L 272428, at

*21 (N.D.N.Y. Jan. 24, 2014) ("missing two consecutive meals and being deprived of water

during the same period of time, without more, does not give rise to an Eighth Amendment

violation"); Cagle v. Perry, No. 04-CV-1151, 2007 WL 3124806, at *14 (N.D.N.Y. Oct. 24,

2007) (holding that two meal deprivations were not sufficiently numerous, prolonged, or

severe to rise to level of Eighth Amendment violation); Zimmerman v. Seyfert, No. 03-CV-

1389, 2007 WL 2080517, at *27 (N.D.N.Y. July 19, 2007) (holding that requiring the plaintiff

to go eleven hours without eating did not rise to the level of a constitutional claim).

       Moreover, the Fourth Motion for Injunctive Relief lacks any evidence that plaintiff was

denied two meals at Auburn Correctional Facility out of deliberate indifference to his health

and well-being. See Wilson v. Seiter, 501 U.S. 294, 297-99 (1991) (noting that to establish

civil liability for a violation of the conditions of confinement under the Eighth Amendment, an

inmate must demonstrate that (1) the conditions were so serious that they constituted a

denial of the "minimal civilized measure of life's necessities," and (2) the prison officials acted

with "deliberate indifference"); Woodward v. Ali, No. 9:13-CV-1304 (LEK/RFT), 2015 WL

5711899, at *4, *12 (N.D.N.Y. Sept. 29, 2015) (dismissing Eighth Amendment conditions-of-

confinement claim based on deprivation of meals because plaintiff failed to "establish[ ] that

the deprivation of food posed an immediate danger to his health" or that the named

defendants "played any role in the deprivation of meals or . . . acted with the requisite

subjective state of mind").

                                                11
  Case 9:17-cv-01042-DNH-TWD Document 111 Filed 11/23/20 Page 12 of 15




       Based upon the foregoing, plaintiff's Fourth Motion for Injunctive Relief (Dkt. No. 106)

is denied.

III. REQUEST FOR APPOINTMENT OF COUNSEL

       As noted, plaintiff's Fourth Motion for Injunctive Relief includes a request for

appointment of counsel "for the purpose of preparing an amended complaint[,] . . . filing a

motion to certify a class [comprised] of all persons in DOCCS custody[,]" and filing a motion

for "statewide injunctive relief eliminating all use of 'chow lists[.]'" Id. at 4.

       It is well-settled that there is no right to appointment of counsel in civil matters.

Burgos v. Hopkins, 14 F.3d 787, 789 (2d Cir. 1994). Title 28 of United States Code Section

1915 specifically provides that a court may request an attorney to represent any person

"unable to afford counsel." 28 U.S.C. § 1915(e)(1). Appointment of counsel must be done

carefully in order to preserve the "precious commodity" of volunteer lawyers for those litigants

who truly need a lawyer's assistance. Cooper v. A. Sargenti, Inc., 877 F.2d 170, 172-73 (2d

Cir. 1989).

       In Terminate Control Corp. v. Horowitz, 28 F.3d 1335 (2d Cir. 1994), the Second

Circuit reiterated the factors that a court must consider in ruling upon such a motion. In

deciding whether to appoint counsel, the court should f irst determine whether the indigent's

position seems likely to be of substance. If the claim meets this threshold requirement, the

court should then consider a number of other factors in making its determination. See id. at

1341 (quoting Hodge v. Police Officers, 802 F.2d 58, 61 (2d Cir. 1986)); Sawma v. Perales,

895 F.2d 91, 95 (2d Cir. 1990). Among these are

              [t]he indigent's ability to investigate the crucial facts, whether
              conflicting evidence implicating the need for cross-examination will
              be the major proof presented to the fact finder, the indigent's ability

                                                  12
  Case 9:17-cv-01042-DNH-TWD Document 111 Filed 11/23/20 Page 13 of 15




                to present the case, the complexity of the legal issues, and any
                special reason ... why appointment of counsel would be more likely
                to lead to a just determination.

Hodge, 802 F.2d at 61. None of these factors are controlling, however, and each case

should be decided on its own facts. Id.

        Insofar as plaintiff seeks appointment of counsel to prepare an amended complaint

that includes additional claims by plaintiff in his individual capacity, plaintiff, who was

previously appointed counsel to assist with discovery related to his Second Motion for

Injunctive Relief, has failed to articulate the claims he desires to add to his current pleading,

or explain why appointment of counsel is necessary for him to pursue such claims.

        Insofar as plaintiff seeks appointment of counsel to prepare an amended complaint

that includes class action allegations, plaintiff has failed to explain how he will suffer

prejudice if he is not allowed to pursue claims on behalf of a class.5 Furthermore, the Motion

for Summary Judgment is now fully briefed, and plaintiff has not explained why he waited

until after the expiration of the dispositive motion deadline and the filing of the Motion for

Summary Judgment to notify the Court of his desire to further amend his pleading.

        Under such circumstances, the Court has no basis to grant a motion to amend. Thus

appointment of counsel for the purpose of preparing any such motion is unwarranted. See

Terminate Control Corp., 28 F.3d at 1341 (noting that in deciding whether to appoint

counsel, the court should first determine whether the indigent's position seems likely to be of

substance); Hodge, 802 F.2d at 60 (noting that 28 U.S.C. § 1915(e)(1) affords district courts

broad discretion in determining whether to appoint counsel to represent indigent civil

litigants.).

        5
            Of course, certifying a class is not necessary for plaintiff to pursue the relief he seeks in his pleading.

                                                           13
   Case 9:17-cv-01042-DNH-TWD Document 111 Filed 11/23/20 Page 14 of 15




         Moreover, for reasons similar to those discussed above, the Court is not convinced

that plaintiff's position is likely to be of substance. However, even if the Court were to

assume that plaintiff's position may be of substance, plaintiff has demonstrated that he is

fully capable of presenting his case, and, as noted, the Motion for Summary Judgment is

fully briefed. In addition, the Court is not aware of any special reason why appointment of

counsel at this time would be more likely to lead to a just determination of this litigation.6

         Based on the foregoing, the Court finds that appointment of counsel is unwarranted.

As a result, plaintiff's request for appointment of counsel is denied. 7

IV. REQUEST TO RE-OPEN DISCOVERY

         Plaintiff's Fourth Motion for Injunctive Relief also includes a request that the Court

reopen discovery to conduct a further inquiry regarding the maintenance of "chow lists." Id.

at 4. Although plaintiff's motion fails to provide any explanation as to what specific discovery

he seeks, or explain why such discovery was not timely requested, plaintiff's Cross-Motion

opposes the Motion for Summary Judgement pursuant to Fed. R. Civ. P. 56(d). Accordingly,

the Court declines to reach the issue of whether plaintiff is entitled to additional discovery to

oppose the Motion for Summary Judgment at this time.

         However, insofar as plaintiff requests that the Court re-open discovery to assist him

with amending or supplementing his pleading, or renewing his request for injunctive relief,

plaintiff's request is denied for the reasons set forth above, and because plaintiff has failed to



         6
           If this case proceeds to trial, it is highly probable that this Court will appoint trial counsel at the final
pretrial conference.
         7
           Plaintiff's motion also does not show that he has made any effort to obtain representation through
either the private sector or public interest firms, and his motion could be denied on this basis alone. See Cooper,
877 F.2d at 173-74.

                                                             14
   Case 9:17-cv-01042-DNH-TWD Document 111 Filed 11/23/20 Page 15 of 15




show good cause to re-open discovery for these reasons. See Fed. R. Civ. P. 16(b)(4) ("A

schedule may be modified only for good cause and with the judge's consent.").8

V. CONCLUSION

        Therefore, it is

        ORDERED that

        1. Plaintiff's Fourth Motion for Injunctive Relief (Dkt. No. 106) is DENIED as set forth

above; and

        2. The Clerk shall serve a copy of this Decision and Order on the parties.

        IT IS SO ORDERED.

Dated: November 23, 2020
       Utica, New York.




        8
           On March 6, 2018, and in accordance with Rule 16(b) of the Federal Rules of Civil Procedure, Judge
Dancks issued the Scheduling Order. Pursuant to the Scheduling Order, the initial discovery deadline was
September 7, 2018. Thereafter, the discovery deadline was extended to December 17, 2019. Dkt. No. 82. On
February 20, 2020, in response to a request filed by plaintiff, Judge Dancks afforded plaintiff a final opportunity to
serve further documents on defendants' counsel by February 28, 2020, and expressly advised that no further
extensions would be granted. Dkt. No. 87.

                                                         15
